IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                          Assigned on Briefs June 21, 2016

                 STATE OF TENNESSEE v. RANDALL BOAZ

                   Appeal from the Circuit Court for Giles County
                        No. 11812 Russell Parkes, Judge
                     ___________________________________

                No. M2015-01532-CCA-R3-CD – Filed August 9, 2016
                     ___________________________________


Defendant, Randall Boaz, appeals his Giles County conviction for reckless endangerment
with a deadly weapon. His single issue on appeal is a claim of insufficient evidence that
he used his vehicle as a deadly weapon. Upon our review of the record, we affirm the
judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

TIMOTHY L. EASTER, J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS and NORMA MCGEE OGLE, JJ., joined.

Claudia Jack, District Public Defender; Hershell Koger (on appeal and at trial), Assistant
Public Defender; and Brandon E. White (on appeal), Columbia, Tennessee, for the
appellant, Randall Boaz.

Herbert H. Slatery III, Attorney General and Reporter; Renee W. Turner, Assistant
Attorney General, Senior Counsel; Brent A. Cooper, District Attorney General; and
Jonathan Davis, Assistant District Attorney General, for the appellee, State of Tennessee.

                                       OPINION

                       Procedural History and Factual Summary

       On August 14, 2013, the Giles County Grand Jury indicted Defendant on one
count of aggravated assault. The following evidence was presented at trial.

       On December 18, 2013, Tamara Ingram, Defendant’s wife, filed a divorce
complaint and a petition for an ex parte order of protection against Defendant. In the
petition, Ms. Ingram alleged an altercation in which Defendant “pushed [her] to the
floor” and described Defendant as having recurring “rages” and mood swings. At trial,
Ms. Ingram further explained that she sought an order of protection because Defendant
often threatened her with “physical actions” over the course of their two-year marriage.

       The Chancery Court granted the order of protection shortly after Ms. Ingram filed
the petition. The order mandated that Defendant could not: (1) “abuse, threaten to abuse,
hurt or try to hurt, or frighten [Ms. Ingram]”; (2) “put [Ms. Ingram] . . . in fear of being
hurt or in fear of not being able to leave or get away”; (3) “stalk or threaten to stalk [Ms.
Ingram]”; (4) “come about [Ms. Ingram] . . . (including coming by or to a shared
residence) for any purpose”; or (5) “contact [Ms. Ingram] . . . either directly or indirectly
by phone, email, messages, mail or any other type of communication or contact.”
Although Defendant never communicated with Ms. Ingram, Ms. Ingram testified that she
often saw Defendant driving by her Pulaski residence located on Beech Hill Road over
the weeks leading to the offense. Defendant did not live at the residence following their
separation in December, and Ms. Ingram testified that she knew of no reason for
Defendant to be near her home.

       On February 25, 2014, Ms. Ingram went to the Giles County Sheriff’s Department
to obtain an incident report for her insurance company.1 The receptionist called Ms.
Ingram from the waiting area to inform her that Defendant had also entered the building.
To avoid a violation of the protective order, personnel placed Ms. Ingram in a separate
room. After obtaining the incident report, Ms. Ingram drove back to her workplace.
There, Ms. Ingram received a phone call from the Sheriff’s Department requesting for her
to return. Ms. Ingram complied, and upon her arrival, she gave permission for
Investigator Timothy Scott to drive her vehicle. Investigator Scott planned to drive Ms.
Ingram’s truck to Beech Hill Road near her residence to discover any possible violations
of the protective order by Defendant. Investigator Scott testified that the Sheriff’s
Department sought to be proactive and to prevent any potential harm to Ms. Ingram.

        Wearing a blonde wig and sunglasses to resemble Ms. Ingram, Investigator Scott
drove Ms. Ingram’s vehicle eastbound towards her residence. Once on Beech Hill Road,
a two-lane road, Investigator Scott spotted Defendant’s vehicle travelling towards him in
the opposite lane. Investigator Scott identified Defendant’s vehicle by the chipped paint
above the windshield. Investigator Scott estimated that both he and Defendant were
travelling around forty miles per hour at the time. As the two vehicles approached each
other, Defendant’s vehicle rapidly crossed the double yellow line into Investigator Scott’s
lane. Investigator Scott took evasive action and diverted to the side of the roadway to
avoid a head-on collision. Investigator Scott testified that Defendant “intentionally
cross[ed] the double-yellow line,” noting that both of Defendant’s driver’s side tires had

       1
          Ms. Ingram’s truck had previously been “scraped down the side,” and she was seeking an
estimate to have the truck repaired.
                                               -2-
entered into his lane. Investigator Scott further testified that Defendant “was looking
directly ahead through the windshield” and that Defendant’s incursion into his lane was
abrupt, not gradual. After looking into his side mirror, Investigator Scott saw that
Defendant had reentered his lane and continued driving westbound. Investigator Scott
claimed that without his taking evasive action, Defendant’s vehicle would have struck
Ms. Ingram’s vehicle. Defendant did not testify at trial.

        On March 10, 2015, the jury found Defendant guilty of one count of reckless
endangerment with a deadly weapon,2 a Class E felony. The trial court sentenced
Defendant to three years in incarceration as a Range II, multiple offender but suspended
the balance of the sentence upon Defendant’s serving ninety days in confinement. The
trial court placed Defendant on four years of supervised probation. Defendant filed a
motion for new trial on May 20, 2015, and the trial court subsequently denied his motion.
On August 4, 2015, Defendant filed a timely notice of appeal.

                                              Analysis

        Defendant argues that the State presented insufficient evidence at trial to support a
conviction of reckless endangerment with a deadly weapon.3 Specifically, Defendant
raises the issue that the State failed to prove beyond a reasonable doubt that Defendant
used his vehicle as a “deadly weapon.” The State disagrees, asserting that the evidence
presented at trial supports that Defendant used his vehicle in a manner consistent with the
definition of “deadly weapon” pursuant to Tennessee Code Annotated section 39-11-
106(a)(5). We agree with the State.

       When a defendant challenges the sufficiency of the evidence, this Court is obliged
to review that claim according to certain well-settled principles. The relevant question is
whether any rational trier of fact could have found the accused guilty of every element of
the offense beyond a reasonable doubt. See Tenn. R. App. P. 13(e); Jackson v. Virginia,
443 U.S. 307, 319 (1979). The jury’s verdict replaces the presumption of innocence with
one of guilt; therefore, the burden is shifted onto the defendant to show that the evidence
introduced at trial was insufficient to support such a verdict. State v. Reid, 91 S.W.3d
247, 277 (Tenn. 2002). The prosecution is entitled to the “strongest legitimate view of

       2
           Reckless endangerment with a deadly weapon is not a lesser-included offense of aggravated
assault. State v. Cross, 362 S.W.3d 512, 522 (Tenn. 2012). According to his appellate brief, Defendant
specifically agreed to the jury charge including reckless endangerment, thereby waiving any issue with
regard to an amendment of the indictment. See State v. John J. Ortega, Jr., No. M2014-010420-CCA-
R3-CD, 2015 WL 1870095, at *6 (Tenn. Crim. App. Apr. 23, 2015) (citing Demonbreun v. Bell, 226
S.W.3d 321, 326 (Tenn. 2007)), no perm. app. filed.
       3
          Defendant initially raised an issue asserting that the trial court committed plain error in
admitting the protective order as evidence. He withdrew this issue on appeal.
                                                   -3-
the evidence and to all reasonable and legitimate inferences that may be drawn
therefrom.” State v. Goodwin, 143 S.W.3d 771, 775 (Tenn. 2004) (quoting State v.
Smith, 24 S.W.3d 274, 279 (Tenn. 2000)). Questions concerning the “credibility of the
witnesses, the weight to be given their testimony, and the reconciliation of conflicts in the
proof are matters entrusted to the jury as the trier of fact.” State v. Wagner, 382 S.W.3d
289, 297 (quoting State v. Campbell, 245 S.W.3d 331, 335 (Tenn. 2008)). “A guilty
verdict by the jury, approved by the trial court, accredits the testimony of the witnesses
for the State and resolves all conflicts in favor of the prosecution’s theory.” Reid, 91
S.W.3d at 277 (quoting State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997)). It is not the
role of this Court to reweigh or reevaluate the evidence, nor to substitute our own
inferences for those drawn from the evidence by the trier of fact. Id. The standard of
review is the same whether the conviction is based upon direct evidence, circumstantial
evidence, or a combination of the two. State v. Dorantes, 331 S.W.3d 370, 379 (Tenn.
2011); State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009).

        “A person commits an offense who recklessly engages in conduct that places or
may place another person in imminent danger of death or serious bodily injury.” T.C.A.
§ 39-13-103(a). “[R]eckless endangerment will occur even if the victim does not suffer
the threatened harm.” State v. Baggett, 836 S.W.2d 593, 595 (Tenn. Crim. App. 1992).
If committed with a deadly weapon, reckless endangerment is a Class E felony. T.C.A. §
39-13-103(b)(2). A “deadly weapon” is defined by one of two classifications. The first
is “a firearm or anything manifestly designed, made or adapted for the purpose of
inflicting death or serious bodily injury.” T.C.A. § 39-11-106(a)(5)(A). Second, if an
object is not deadly per se, it may be considered a deadly weapon if “the manner of its
use or intended use is capable of causing death or serious bodily injury.” T.C.A. § 39-11-
106(a)(5)(B). If evidence exists in the record indicating that the defendant used or
intended to use an object in a manner capable of causing death or serious bodily injury,
the evidence is sufficient to classify the object as a “deadly weapon.” See State v.
McGouey, 229 S.W.3d 668, 669-70 (Tenn. 2007).

       Here, we must determine if a rational trier of fact could have found Defendant
guilty beyond a reasonable doubt of using his vehicle as a “deadly weapon.” This Court
has held that vehicles can be considered deadly weapons under the meaning of Tennessee
Code Annotated section 39-11-106(a)(5)(B). See State v. Daetrus Pilate, No. W2014-
01593-CCA-R3-CD, 2015 WL 5173096, at *10 (Tenn. Crim. App. Aug. 31, 2015), no
perm. app. filed; State v. Tate, 912 S.W.2d 785, 787-88 (Tenn. Crim. App. 1995).
Likewise, vehicles have been considered deadly weapons for the purposes of reckless
endangerment convictions. See State v. Timothy Howard Cunningham, No. M2013-
02844-CCA-R3-CD, 2014 WL 3729904, at *6 (Tenn. Crim. App. July 25, 2014)
(affirming conviction for reckless endangerment with a deadly weapon when defendant
forced victim to drive vehicle into oncoming traffic), no perm. app. filed; State v. Johnny
C. Menifee, No. M2005-00708-CCA-R3-CD, 2006 WL 2206067, at *5 (Tenn. Crim.
                                             -4-
App. July 31, 2006) (affirming conviction for reckless endangerment with a deadly
weapon when defendant used vehicle to pressure victim to move a parked vehicle out of
the way but ultimately swerved to avoid a collision), perm. app. denied (Tenn. Dec. 27,
2006). While vehicles are not always considered deadly weapons, “the method of [the
vehicle’s] use is the controlling factor” in making this case-by-case determination. State
v. Scott W. Long, 1993 WL 328055, at *3 (Tenn. Crim. App. Aug. 19, 1993), perm. app.
denied (Tenn. Nov. 8, 1993).

       Defendant contends that because both drivers evaded a collision, the evidence is
insufficient to prove beyond a reasonable doubt that Defendant “actually intended to use”
the vehicle to cause serious bodily injury or death to Investigator Scott, and therefore, the
vehicle cannot be considered a deadly weapon for the purposes of reckless endangerment.
However, in considering Tennessee Code Annotated section 39-11-106(a)(5)(B), the
correct standard is not determining the actual intent to cause death or serious bodily
injury with the vehicle, but rather if the defendant used or intended to use the vehicle in a
manner capable of causing death or serious bodily injury. See State v. Leslie A. Pryor,
No. M2005-01429-CCA-R3-CD, 2006 WL 2563438, at *6 (Tenn. Crim. App. Aug. 31,
2006) (“The defendant misapprehends the law when he argues that if he did not
intentionally use the truck to harm anyone, it cannot be considered a deadly weapon.”).
Furthermore, “the crime of reckless endangerment does not require any intentional
mental state, only evidence that the defendant acted recklessly.” Scott W. Long, 1993
WL 328055, at *3. Thus, whether Defendant intended to harm Investigator Scott is
immaterial.

        The evidence presented at trial, when viewed in a light most favorable to the State,
is sufficient to prove that Defendant used his vehicle in a manner capable of inflicting
serious bodily injury to Investigator Scott. Defendant swerved into Investigator Scott’s
lane at the moment of their passing. Investigator Scott’s testimony evinces that
Defendant looked directly ahead as he shifted half of his vehicle into Investigator Scott’s
lane. Had it not been for Investigator Scott’s evasive action, it can be reasonably
concluded that the vehicles would have collided head-on. Defendant’s act undoubtedly
placed Investigator Scott in imminent danger of serious bodily injury. Because a rational
trier of fact could conclude from the evidence presented at trial that Defendant used his
vehicle as a deadly weapon, Defendant is not entitled to relief.

                                            Conclusion

       Based on the foregoing, the judgment of the trial court is affirmed.


                                              ____________________________________
                                             TIMOTHY L. EASTER, JUDGE
                                             -5-